

116 HR 5944 IH: History Is Learned from the Living Act
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5944IN THE HOUSE OF REPRESENTATIVESFebruary 21, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the History Is Learned from the Living grant program to enable communities to learn about historical movements in the United States in the past century through the oral histories of community members who participated in those movements, and for other purposes.1.Short titleThis Act may be cited as the History Is Learned from the Living Act.2.Sense of Congress regarding preservation of stories of heroes of historical movements in the United States(a)FindingsCongress finds the following:(1)The historical movements in the United States over the past century have been integral to growth, progress, and innovation in the United States.(2)Notable examples of such historical movements include the Women’s Suffrage, Reagan Revolution, Peace, Veteran, Civil Rights, Tea Party, Chicano (El Movimiento), Pro-Life, Environmental, and Deficit Reduction Movements.(3)Martin Luther King, Jr., Phyllis Schlafly, Cesar Chavez, William Buckley, Susan B. Anthony, and Ronald Reagan are among the many well-known heroes of such historical movements.(4)In addition to the well-known heroes of such historical movements, there are numerous unsung heroes living in local communities across the United States.(b)Sense of CongressIt is the sense of Congress that the stories of the unsung heroes of historical movements in the United States over the past century should be preserved and archived, and the historical movements in which they participated remembered, for generations to come.3.History Is Learned from the Living grant program(a)Grant programThere is established the History Is Learned from the Living grant program (in this section referred to as the HILL grant program), to be carried out by the Secretary of the Interior.(b)RequirementsUnder the HILL grant program, the Secretary shall make 1-year grants in the amount of $50,000 to community groups, organizations, or institutions to—(1)carry out projects through which the community may learn about historical movements in the United States in the past century through the oral histories of members of the community who participated in those movements; and(2)submit to the Secretary a digital report on the projects, in such form and containing such information as may be specified by the Secretary, including—(A)each oral history described in paragraph (1);(B)the relevance of such oral history; and(C)the background of the community member to whom the oral history belongs.(c)ApplicationTo be eligible for a grant under this section, a community group, organization, or institution shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(d)Preservation of oral historiesThe Secretary shall establish a system to preserve and make available to the public the digital reports submitted under subsection (b)(2).(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the HILL grant program $5,000,000 for fiscal year 2018 and each fiscal year thereafter.